              Case 14-06487              Doc 47         Filed 02/08/19 Entered 02/08/19 11:52:27                             Desc Main
                                                          Document     Page 1 of 3
Fill in this information to identify the case

Debtor 1 Mario Cisneros

Debtor 2 Lucia Cisneros
(Spouse, if filing)

United States Bankruptcy Court for the: NORTHERN District of IL
                                                                                     (State)
Case number 14-06487


Form 4100R
Response to Notice of Final Cure Payment                                                                                                        10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

Part 1:            Mortgage Information

Name of creditor: U.S. Bank National Association, as trustee for the holders of the First Franklin Mortgage Loan          Court claim no. (if known):
Trust Pass-Through Certificates, Series 2005-FF3, by and through its mortgage servicing agent Select Portfolio            _____
Servicing, Inc.,

Last 4 digits of any number you use to identify the debtor's account: 4209

Property address: 1471 Snapdragon Court
                   Number           Street



                     Romeoville IL 60446
                       City                                      State              Zip Code

Part 2:            Prepetition Default Payments
Check one:

      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the
      creditor's claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on
      the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date of this              $ __________
      response is:

Part 3:            Postpetition Mortgage Payment
Check one:

      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the
      Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
      The next postpetition payment from the debtor(s) is due on:                   03/01/2019
                                                                                    MM/DD/YYYY
      Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of
      the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
      Creditor asserts that the total amount remaining unpaid as of the date of this response is:

      a.     Total postpetition ongoing payments due:
                                                                                                                              (a) $__________
      b.     Total fees, charges, expenses, escrow, and costs outstanding:
                                                                                                                              (b) $__________
      c.     Total. Add lines a and b.
                                                                                                                              (c) $__________
      Creditor asserts that the debtor(s) are contractually
      obligated for the postpetition payment(s) that first became due on:          ___/___/____
                                                                                   MM/DD/YYYY
Form 4100R                                         Response to Notice of Final Cure Payment                                                   page 1




15-011244_CJP
               Case 14-06487               Doc 47            Filed 02/08/19 Entered 02/08/19 11:52:27                     Desc Main
                                                               Document     Page 2 of 3
Debtor 1          Mario Cisneros                                               Case number (if known) 14-06487
            First Name                      Middle Name          Last Name



Part 4:              Itemized Payment History
  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
       all payments received;
       all fees, costs, escrow, and expenses assessed to the mortgage; and
       all amounts the creditor contends remain unpaid.


Part 5:              Sign Here
  The person completing this response must sign it. The response must be filed as a supplement to the creditor's proof of
  claim.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X        /s/ Todd J. Ruchman                                                      Date     February 8, 2019
      Signature

  Print:                        Todd J. Ruchman                                     Title    Attorneys for Creditor

  Company                  Manley Deas Kochalski LLC

  Address                  P.O. Box 165028
                         Number             Street

                           Columbus OH 43216-5028
                         City                        State         ZIP Code

  Contact phone            614-220-5611                                             Email     amps@manleydeas.com

Form 4100R                                             Response to Notice of Final Cure Payment                                       page 2




15-011244_CJP
  Case 14-06487       Doc 47     Filed 02/08/19 Entered 02/08/19 11:52:27          Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Response to Notice of Final

Cure was served on the parties listed below via e-mail notification:

   U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
   Dearborn Street, Room 873, Chicago, IL 60604

   Glenn B. Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532,
   mcguckin_m@lislel3.com

   Patrick A Meszaros, Attorney for Mario Cisneros and Lucia Cisneros, 1100 W. Jefferson
   Street, Joliet, IL 60435, patrickmeszaros@yahoo.com

                                                                                          8
The below listed parties were served via regular U.S. Mail, postage prepaid, on February ___,
2019:

   Mario Cisneros and Lucia Cisneros, 1471 Snapdragon Court, Romeoville, IL 60446
                                                         /s/ Todd J. Ruchman




15-011244_CJP
